          Case 6:19-po-00188-JDP Document 12 Filed 07/07/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     SANDRA ORE
 7
 8                                      IN THE UNITED STATES DISTRICT COURT
 9                                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                         Case No. 6:19-po-00188-JDP
12                             Plaintiff,               STIPULATION TO CONTINUE STATUS
                                                        CONFERENCE
13    vs.
                                                        Date: September 15, 2020
14    SANDRA ORE,                                       Time: 10:00 a.m.
                                                        Judge: Hon. Jeremy D. Peterson
15                            Defendant.
16
17              The parties, through their respective counsel, Susan St. Vincent, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Sandra Ore, hereby stipulate and jointly move this Court to continue Ms. Ore’s status
20   conference from July 7, 2020 until September 15, 2020.
21              On February 26, 2020, Ms. Ore was arraigned before the honorable Jeremy D. Peterson.
22   Defense investigation is ongoing. Ms. Ore is working to resolve her license suspension through
23   the Florida Department of Motor Vehicles. Unfortunately ongoing COVID-19 closures have
24   delayed her efforts. The parties are seeking a settlement agreement in the case pending the
25   resolution of the suspension. The undersigned defense counsel requests that Ms. Ore’s status
26   conference be continued until September 15, 2020 with the goal of settling the case as soon
27   thereafter as possible. The Government does not object.
28   //

     ddA
       Ore / Stipulation to Continue                     -1-
       Status Conference and Order
        Case 6:19-po-00188-JDP Document 12 Filed 07/07/20 Page 2 of 3


 1                                       Respectfully submitted,
 2                                       McGREGOR SCOTT
                                         United States Attorney
 3
 4   Dated: July 6, 2020                 /s/ Susan St. Vincent
                                         SUSAN ST. VINCENT
 5                                       Acting Legal Officer
                                         National Park Service
 6                                       Yosemite National Park
 7
 8   Dated: July 6, 2020                 HEATHER E. WILLIAMS
                                         Federal Defender
 9
10                                       /s/ Benjamin A. Gerson
                                         BENJAMIN A. GERSON
11                                       Assistant Federal Defender
                                         Attorney for Defendant
12                                       SANDRA ORE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Ore / Stipulation to Continue       -2-
       Status Conference and Order
        Case 6:19-po-00188-JDP Document 12 Filed 07/07/20 Page 3 of 3


 1                                                 ORDER
 2              The above stipulation to continue case 6:19-po-00188 JDP until September 15, 2020 is
 3   hereby accepted and adopted as the order of this court.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated:          July 6, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Ore / Stipulation to Continue                  -3-
       Status Conference and Order
